
	

113 HR 1660 : Government Customer Service Improvement Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1660
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To require the establishment of Federal
		  customer service standards and to improve the service provided by Federal
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Government Customer Service
			 Improvement Act of 2013.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency—
				(A)means an Executive
			 agency (as defined under
			 section
			 105 of title 5, United States Code) that provides significant
			 services directly to the public or other entity; and
				(B)does not include
			 an Executive agency if the President determines that this Act should not apply
			 to the Executive agency for national security reasons.
				(2)CustomerThe
			 term customer, with respect to an agency, means any individual or
			 entity that is directly served by an agency.
			3.Development of
			 customer service standards
			(a)Government-Wide
			 standards
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 develop Government-wide standards for customer service delivery, which shall be
			 included in the Federal Government Performance Plan required under
			 section
			 1115 of title 31, United States Code.
				(2)RequirementsThe
			 standards developed under paragraph (1) shall include—
					(A)Government-wide
			 goals for continuous service improvements and efforts to modernize service
			 delivery; and
					(B)where appropriate,
			 Government-wide target response times for telephone calls, electronic mail,
			 mail, benefit processing, and payments.
					(b)Agency
			 standards
				(1)In
			 generalThe Performance Improvement Officer for each agency shall
			 establish customer service standards in accordance with the Government-wide
			 standards developed under subsection (a), which shall be included in the Agency
			 Performance Plans required under
			 section
			 1115 of title 31, United States Code.
				(2)RequirementsAgency
			 standards established under paragraph (1) shall include, if appropriate—
					(A)target call wait
			 times during peak and non-peak hours;
					(B)target response
			 times for correspondence, both by mail and electronic mail;
					(C)procedures for
			 ensuring all applicable metrics are incorporated into service agreements with
			 nongovernmental individuals and entities;
					(D)target response
			 times for processing benefits and making payments; and
					(E)recommendations
			 for effective publication of customer service contact information, including a
			 mailing address, telephone number, and email address.
					(c)Customer service
			 input
				(1)EstablishmentThe Director of the Office of Management
			 and Budget shall establish a Customer Service Feedback Pilot Program. The pilot
			 program shall include participation by the Internal Revenue Service and a
			 minimum of two additional agencies selected by the Director and shall continue
			 for a period of at least three years. The Director shall require participating
			 agencies to implement a customer service feedback system to collect information
			 from customers of the agency regarding the quality of customer service provided
			 by the agency, including—
					(A)information on the extent to which agency
			 performance complies with the Government-wide standards developed under
			 subsection (a); and
					(B)feedback on the quality of customer service
			 provided by the agency employee or employees with whom the customer
			 interacted.
					(2)LimitationAn agency may not publish or make
			 publically available information collected under the feedback system that is
			 specific to a named employee.
				(3)Additional
			 information in performance reportIn developing the performance
			 report made available by the agency under
			 section
			 1116 of title 31, United States Code, each agency—
					(A)shall include the
			 information collected under this subsection; and
					(B)may include
			 aggregate data collected under paragraph (1)(B) without including names of
			 specific agency employees.
					(4)Report to
			 Congress on Customer Service Feedback Pilot ProgramNot later
			 than two years after the implementation of the Customer Service Feedback Pilot
			 Program established under this subsection, the Comptroller General shall submit
			 to Congress a report assessing the pilot program and a recommendation on
			 whether such program should be expanded Government-wide.
				(d)Annual
			 performance updateThe
			 Director of the Office of Management and Budget shall include achievements by
			 agencies in meeting the customer service performance standards developed under
			 subsection (a) in each update on agency performance required under
			 section
			 1116 of title 31, United States Code.
			4.Performance
			 appraisalCompliance with
			 customer service standards developed under this Act shall be included in
			 employee appraisal systems establish by agencies, including the performance
			 appraisal systems referred to in
			 chapter
			 43 of title 5, United States Code.
		5.Service
			 improvement unit pilot program
			(a)EstablishedThe
			 Director of the Office of Management and Budget shall establish a pilot
			 program, to be known as the Service Improvement Unit Pilot Program (in this
			 section referred to as the pilot program), to provide assistance
			 to agencies that do not meet the Government-wide standards developed under
			 section 3.
			(b)PersonnelThe
			 heads of agencies with expertise in change management, process improvement, and
			 information technology innovation shall detail employees to the Office of
			 Management and Budget to work on the pilot program, based on the expertise and
			 skills required to address service improvement goals.
			(c)ResponsibilitiesUnder
			 the pilot program, the Office of Management and Budget shall work with agencies
			 that are not meeting the customer service standards developed under section 3
			 to improve and modernize service delivery to develop solutions,
			 including—
				(1)evaluating the
			 efforts of the agency to improve service delivery;
				(2)developing a plan
			 to improve within existing resources and by drawing on expertise and assistance
			 from other agencies (including the Office of Management and Budget) where
			 necessary;
				(3)monitoring
			 implementation by the agency of the plan developed under paragraph (2) until
			 the customer service standards are met; and
				(4)submitting to the
			 Director of the Office of Management and Budget monthly reports on the progress
			 being made to improve service at the agency until the customer service
			 standards are met.
				(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit to Congress a report on the
			 accomplishments and outcomes of the pilot program and any recommendations
			 relating to achieving the customer service standards developed under section
			 3.
			(e)SupportThe
			 Administrator of General Services shall provide administrative and other
			 support in order to implement the pilot program under this section. The heads
			 of agencies shall, as appropriate and to the extent permitted by law, provide
			 at the request of the Director of the Office of Management and Budget up to 2
			 personnel authorizations who have expertise in change management, process
			 improvement, and information technology innovation to support the pilot
			 program.
			(f)TerminationThe
			 authority to carry out the pilot program shall terminate 2 years after the date
			 of enactment of this Act.
			6.Retirement
			 reporting
			(a)DefinitionIn
			 this section, the term agency has the meaning given that term in
			 section
			 551 of title 5, United States Code.
			(b)Reports
				(1)In
			 generalExcept as provided in paragraph (2) and not later than 90
			 days after the date of enactment of this Act, and every month thereafter, the
			 Director of the Office of Personnel Management shall submit to Congress and the
			 Comptroller General of the United States, and issue publicly (including on the
			 website of the Office of Personnel Management), a report that—
					(A)for each agency,
			 evaluates the timeliness, completeness, and accuracy of information submitted
			 by the agency relating to employees of the agency who are retiring; and
					(B)indicates—
						(i)the
			 total number of applications for retirement benefits, lump sum death benefits,
			 court ordered benefits, phased retirement, and disability retirement that are
			 pending action by the Office of Personnel Management; and
						(ii)the
			 number of months each such application has been pending.
						(2)Suspension of
			 reporting requirementParagraph (1) shall not apply to the
			 Director of the Office of Personnel Management for any month immediately
			 following an 18-month period in which the average processing time of
			 applications described in paragraph (1)(B) reaches 90 days or less.
				(c)Modernization
			 timelineThe Director of the Office of Personnel Management shall
			 establish—
				(1)a
			 timetable for the completion of each component of the customer-focused
			 retirement processing system of the Office of Personnel Management, including
			 all data elements required for accurate completion of adjudication; and
				(2)the date by which
			 all Federal payroll processing entities will electronically transmit all
			 personnel data to the Office of Personnel Management.
				(d)Budget
			 requestThe Office of Personnel Management shall include a
			 detailed statement regarding the progress of the Office of Personnel Management
			 in completing the customer-focused retirement processing system of the Office
			 of Personnel Management in each budget request of the Office of Personnel
			 Management submitted as part of the preparation of the budget of the President
			 submitted to Congress under
			 section
			 1105(a) of title 31, United States Code.
			7.No
			 increase in expendituresNo
			 additional funds are authorized to carry out this Act. This Act shall be
			 carried out using amounts otherwise authorized or appropriated.
		
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
